Citation Nr: 1711669	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an initial rating greater than 30 percent for Meniere's disease with vertigo, tinnitus, and hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which granted claims for service connection for hearing loss of the left ear and for bilateral tinnitus, assigning separate 10 percent ratings effective August 11, 2009, for each of these disabilities.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his dizziness (which he attributed to his service-connected Meniere's disease) has worsened.  He also contends that his service-connected bilateral hearing loss has worsened.  He specifically contends that he has been treated since the 1960's for Meniere's disease, although records from his former treating otorhinolaryngologist are no longer available because this clinician is deceased.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.

As noted above, a December 2009 rating decision granted service connection for hearing loss of the left ear and for bilateral tinnitus, assigning separate 10 percent ratings effective August 11, 2009, for each of these disabilities.    

In April 2010, the RO granted service connection for Meniere's disease and vertigo with an evaluation of 10 percent effective August 11, 2009.  On October 13, 2010, the Veteran submitted a Notice of Disagreement and Statement in Support of Claim, stating that he is struggling with his Meniere's disease, vertigo, tinnitus, and right ear hearing loss.  

His VA representative then submitted a VA Form 21-4138 on October 15, 2010 requesting that the VA withdraw the request to reopen the claim of hearing loss of the right ear and requested an increased rating for hearing loss of the left ear.  In a January 2011 Statement of the Case, the RO denied service connection for hearing loss of the right ear and an increased rating for service-connected hearing loss of the left ear.  Later in January 2011, the Veteran submitted a VA Form 9 which did not request a Board hearing.  On October 10, 2012, the RO issued a rating decision granting service connection for hearing loss of the right ear effective September 9, 2012, and continued a disability rating of 10 percent for the now service-connected bilateral hearing loss (formerly left ear hearing loss).  

On April 25, 2014, the Veteran submitted a VA Form 9 in which he stated that he did not want a Travel Board Hearing.  On April 28, 2014, the Veteran's representative requested increased ratings for service-connected vertigo and Meniere's disease.  A second VA Form 9 was submitted by the Veteran's representative on April 29, 2014, requesting a Travel Board hearing.  

In a March 2015 rating decision, the RO awarded the Veteran a single 30 percent rating for Meniere's disease rather than separately evaluating the Veteran's bilateral hearing loss, tinnitus, and Meniere's.  The RO stated in the March 2015 Rating Narrative that it decided to combine these ratings because a single rating for Meniere's resulted in a higher evaluation than separate ratings for bilateral hearing loss, tinnitus, and Meniere's disease.

Unfortunately, a review of the record evidence indicates that the Veteran was not scheduled for a Board hearing.  His representative filed an appellate brief in March 2017 requesting that the Veteran be scheduled for his Board hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Schedule the Veteran for a Travel Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




